Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments were persuasive and examiner agrees that the amended claims overcomes the previously cited prior art. The specific amendment to independent claim 1 added previously declared allowable subject matter while canceling the previously allowed claim 3. 
Therefore, the claim features of “obtaining a current location and a current traveling direction of the mobile vehicle, and determining a traveling path along which the mobile vehicle travels to a destination based on the current location and the current traveling direction; simplifying the mobile vehicle into a differential model, establishing a forward objective function of the differential model in the traveling path, and obtaining an optimal solution of the forward objective function; controlling a speed of the mobile vehicle corresponding to the differential model by using the optimal solution as an optimal differential control variable, until the mobile vehicle reaches the destination;” when considered in view of other claimed features, specifically the previously declared allowable subject matter, renders the claims novel and non-obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST)

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661                                                                                                                                                    
2/26/2022

/RUSSELL FREJD/Primary Examiner, Art Unit 3661